Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riker (US 2015/0170888) in view of Sin Yan Too (US 2021/0033132).
Regarding claim 17, Riker teaches a self-retained low-friction pad for use in a target assembly for a substrate processing chamber, comprising: 
a solid body portion (210, 214); 
Riker does not teach a self-retaining stem. 
Sin Yan too teaches a self-retaining stem that extends outward from a bottom of the fastener, wherein the self-retaining stem includes: 
a first stem portion (202) having a first diameter; and a second stem portion (210), wherein the second stem portion includes a claw portion that is wider than the first diameter of the first stem portion along at least one direction (Fig. 2), wherein the self-retaining stem includes at least one slot (214) configured to allow the self-retaining stem to be compressed.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solid body portion of Riker by providing a self-retaining stem that extends outward from a bottom of the fastener, wherein the self-retaining stem includes: a first stem portion having a first diameter; and a second stem portion, wherein the second stem portion includes a claw portion that is wider than the first diameter of the first stem portion along at least one direction, wherein the self-retaining stem includes at least one slot configured to allow the self-retaining stem to be compressed, as taught by Sin Yan Too, because it would hold two components together despite shock or vibrational loads [0010]. 
Regarding claim 18, Riker teaches the solid body portion is oblong in shape (Fig. 2c).  
Regarding claim 19, Riker teaches the solid body portion includes a bearing surface (claim 11), [0032].  Riker teaches an area of the pad to be about 280 mm2 which is about 0.434 square inches [0032]. 
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539(1930), the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner.  Here in Riker only the area of the bearing surface needs to be adjusted to arrive at the claimed device. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the area of the bearing surface of Rikers by providing a surface area of the bearing surface of each of the self-retained low-friction pad is about 0.20 square inches to about 0.35 square inches because it would provide a low friction surface for supporting the target and backing plate. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s reply filed June 28, 2022 regarding claims 1 and 20 are persuasive.  Therefore the previous grounds of rejection are withdrawn.  Claims 1 and 20 and their dependents are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments rely on language solely recited in preamble recitations in claim 17. When reading the preamble in the context of the entire claim, the recitation “for use in a target assembly for a substrate processing chamber”  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As claim 17 is directed to the self-retained low friction pad and an intended use the Examiner recommends cancelling claims 17-19 so the case can proceed to issue. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J BRAYTON/Primary Examiner, Art Unit 1794